FILED
                             NOT FOR PUBLICATION                              JUL 13 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JASVINDER KAUR,                                   No. 08-75226

               Petitioner,                        Agency No. A078-642-533

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jasvinder Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her sixth motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion, Lin v. Holder, 588 F.3d 981, 984 (9th Cir. 2009), and we deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying Kaur’s sixth motion to

reopen as untimely and numerically barred where the motion was filed more than

90 days after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Kaur failed to

establish changed country conditions in India to qualify for the regulatory

exception to the time and number limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see

also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical question is

. . . whether circumstances have changed sufficiently that a petitioner who

previously did not have a legitimate claim for asylum now has a well-founded fear

of future persecution.”).

      To the extent Kaur challenges the BIA’s January 28, 2003, order summarily

affirming the immigration judge’s adverse credibility determination, we lack

jurisdiction because her petition for review is not timely as to that order. See

8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                       08-75226